Citation Nr: 1214797	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  04-41 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a dental disability, claimed as missing tooth 4.  

2.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis with anaphylaxis.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disorder.  

5.  Entitlement to service connection for swollen fingers.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1970 and from February 1980 to March 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004, January 2006, and October 2008 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2009 rating decision, the RO increased the Veteran's disability evaluation for her service-connected sinusitis with anaphylaxis to 10 percent disabling, effective June 30, 2008.  The Veteran was advised of the above grant of increased rating; however, she did not withdraw her appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In November 2008 and September 2010, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for fibromyalgia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The competent and probative evidence of record demonstrates that the Veteran's service-connected sinusitis with anaphylaxis is manifested subjectively by itchy watery eyes, rhinorrhea, postnasal drainage, facial congestion, facial pressure, but objectively, does not result in three or more incapacitating episodes per year requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge or crusting.  

3.  The evidence of record preponderates against a finding that the Veteran has a dental disability that resulted from a disease or injury that was incurred during active military service, to include the loss of teeth due to the loss of maxilla or mandible body substance through trauma or diseases.  

4.  The preponderance of the evidence supports a finding that tooth 4 was noted as carious and restorable at entry, but was extracted after more than 180 days of active service.  

5.  The preponderance of the evidence supports a finding that the Veteran applied for dental treatment within one year of her separation from service in 2003, and was in receipt of a 100 percent rating for total disability based on individual unemployability (TDIU) as of April 2005.  

6.  In an August 2005 rating decision, service connection for fibromyalgia was denied.  The Veteran was notified of this decision and of her appeal rights.  She did not appeal the decision.  

7.  The evidence received since the August 2005 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for fibromyalgia.  

8.  In June 1970, the RO denied the Veteran's claim for service connection for a left hip injury on the basis that she had failed to report for a scheduled VA examination.  

9.  The Veteran is shown to have been sent a VA FL (Form Letter) 21-812 dated June 12, 1970, informing her of this decision and notifying her that no further action would be taken unless she demonstrated her willingness to report for an examination.  The Veteran failed to respond to the notice.  

10.  The FL 21-812 is shown to have been mailed to the Veteran's address of record and the notification was not returned as undeliverable.  

11.  The evidence received since the June 1970 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a left hip disorder.  

12.  Competent and probative evidence of a disability manifested by swollen fingers is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for sinusitis with anaphylaxis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6510 (2011).

2.  The Veteran is entitled to receive VA outpatient dental treatment for tooth 4.  38 U.S.C.A. § 1110, 1131, 1712, 5103, 5103A, 5107 (west 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011).  

3.  The August 2005 rating decision that denied entitlement to service connection for fibromyalgia is final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

4.  New and material evidence has been submitted since the August 2005 rating decision, and the claim of entitlement to service connection for fibromyalgia is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

5.  The June 1970 decision that denied entitlement to service connection for a left hip disorder is final, and evidence received since that decision is not new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

6.  A disability manifested by swollen fingers were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim arises from her disagreement with the initial evaluation following the grant of service connection.  In this case, the Veteran was provided VCAA letters in July 2008 and August 2008 which informed her of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In regard to the Veteran's claim for service connection, the Board finds that the VCAA notice requirements have been satisfied by the July 2003 and November 2005 letters.  In the letters, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show she had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence she was to provide to VA and which information and evidence VA would attempt to obtain on her behalf, VA informed her it had a duty to obtain any records held by any federal agency.  It also informed her that on her behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that she would need to give VA enough information about the records so that it could obtain them for her.  

VCAA notice must also include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 282 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  In the July 2008 and August 2008 letters, the Veteran was apprised of the basis for the denial in the prior decisions and the information necessary to reopen the claims of entitlement to service connection for fibromyalgia and a left hip disorder.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, private treatment records from January 2002 to November 2008, VA outpatient treatment records dated February 1978 to December 2010, and records from the Social Security Administration (SSA).  The Veteran was also provided VA examinations in connection with her increased rating claim and service connection claim for a dental disability, which are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination reports are probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA has not provided the Veteran with an examination in connection with her claim for service connection for a left hip disorder; however, the Board finds that VA was not under an obligation to have the Veteran examined for her claim.  The Veteran has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  For these reasons, the Board finds that VA was not under an obligation to provide an examination in connection with his claim.  

VA has also not provided the Veteran with an examination in connection with her claim for service connection for swollen fingers.  The Board notes that there is no duty on the part of VA to provide any additional assistance such as requesting a medical examination or opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service or a service-connected disorder and the currently claimed disorder.  The Veteran has not done so, and no evidence thus supportive has otherwise been obtained.  Here, as in Wells, the record as a whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent evidence to suggest that the Veteran has a current disorder, attributable to her swollen fingers which is in any way related to his period of service.  Given these matters of record, there is no competent evidence that the aforementioned claimed disorder may be associated with the claimant's active military service.  38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such circumstances, there is no duty to provide an examination or to obtain a medical opinion.  Id.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  
Sinusitis with Anaphylaxis

The Veteran contends that an increased rating is warranted for her service-connected sinusitis with anaphylaxis.  
Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected sinusitis with anaphylaxis is currently evaluated under Diagnostic Code 6510.  Under the general rating formula for sinusitis, encompassing Diagnostic Codes 6510 through 6514, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis or; near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6510 (2011).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician. 3 8 C.F.R. § 4.97 (2011).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In November 2009, the Veteran was afforded a VA examination for her service-connected sinusitis.  She informed the examiner that her sinusitis began in 1988 and since that time, her symptoms include itchy, watery eyes; rhinorrhea; postnasal drainage; facial congestion; and facial pressure.  She admitted to having skin testing completed, which revealed multiple allergies, and she also indicated that she has endured several allergic reactions.  The Veteran informed the VA examiner that she takes Zyrtec, Benadryl, and Flonase, which all seem to alleviate her service-connected sinusitis.  Upon physical examination testing, the VA examiner noted that bilateral tympanic membranes (TMs) were clear and pearly gray.  The posterior pharynx was clear, and the bilateral nares were clear and patent.  The uvula was absent, and there was no facial pain or pressure to palpation.  She was diagnosed with chronic sinusitis.  The examiner also reported that the Veteran brought in additional private treatment records to the examination which showed a diagnosis of sinusitis by an ENT (ear, nose, and throat) doctor.  Additionally, it was noted that the Veteran has had numerous non-incapacitating episodes in the past, several during the 1980s and in 2000, but she was unable to give a specific number of those episodes when asked by the examiner.  The VA examiner also noted that she was placed on antibiotics for a time span of three months in 1989, which the examiner considered to be one incapacitating episode requiring four to six weeks of antibiotics.  

Private treatment records reflect complaints and treatment for her service-connected sinusitis.  In January 2008, a nasal endoscopy was performed due to the Veteran's history of chronic sinusitis.  Thereafter, on follow-up visits in August 2008 and September 2008, private treatment records indicate that she tolerated the procedure well, and there was no evidence of significant crusting or infection.  In April 2009, the Veteran complained of left-sided sinus symptoms with fullness and burning occasionally, fullness in the throat, dryness in the nose and throat, and a feeling of constant globus sensation with an "almost choking" on her uvula for the last two months.  Physical examination of the Veteran revealed fairly midline septum with enlarged inferior turbinates.  Nasal mucoasa was mildly erythematous, and the oral cavity exhibited no lesions.  Oropharynx revealed an extremely elongated thin uvula dripping down the back of the tongue base almost to the level of the epiglottis.  Otherwise, the remainder of the oropharynx was normal, there were no neck masses, and no cervical lymphadenopathy.  A nasal endoscopy was also performed and results revealed a completely normal middle meatus on the left with an open maxillary and ethomoid sinus.  The right side appeared to be normal.  She was placed on nasal gel along with nasal moisture, and an uvulecotmy was scheduled.  In May 2009, the uvulectomy was performed after the Veteran returned to the private facility with complaints of choking during the middle of the night.  Prior to the procedure, physical examination testing revealed severe uvular elongation.  

Based upon the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's service-connected sinusitis.  The evidence fails to demonstrate that the Veteran's sinusitis is characterized by three or more incapacitating episodes per year or more than six non-incapacitating episodes per year.  As noted by the November 2009 VA examiner, the Veteran did have an incapacitating episode requiring four to six weeks of antibiotics in 1989.  However, this episode did not occur during the applicable appellate time period, and there is no other evidence contained within the medical records that indicate the Veteran enduring an incapacitating episode associated with her service-connected sinusitis.  Moreover, while the November 2009 VA examiner stated that the Veteran has had "numerous" non-incapacitating episodes in the past - several during the 1980s and sometime around 2000, the Veteran would not give a specific number of non-incapacitating episodes.  Also, there is no evidence that the Veteran experienced non-incapacitating episodes involving headaches, pain, and purulent discharge or crusting.  The November 2009 VA examiner did not associate any headaches experienced with the Veteran's sinus problems and there is otherwise neither competent evidence nor any assertion by the Veteran that any headaches are associated with her sinusitis.  In addition, the Veteran failed to report headaches or pain during the November 2009 VA examination.  The Board acknowledges evidence of crusting in September 2008, several months later after a nasal endoscopy; however, this was only on one occasion.  Thus, a higher disability rating for the Veteran's service-connected sinusitis is not warranted, as there is no evidence of three or more incapacitating episodes of sinusitis or more than six non-incapacitating episodes with headaches, pain, and purulent discharge or crusting.  The conjunctive "and" in Diagnostic Code 6510 requires that headaches, as distinct from and in addition to pain and purulent discharge or crusting, be manifest for the Veteran to warrant a higher rating for sinusitis.  Accordingly, the preponderance of the evidence is against the next-higher rating under Diagnostic Code 6510.  

Similarly, the Veteran is not entitled to a higher rating under any other diagnostic code.  The January 2008 surgery to the Veteran's left sinus (nasal endoscopy) was not due to a traumatic injury and, as such, a rating under Diagnostic Code 6502 for traumatic injury to the nasal septum resulting in deviation is not warranted.  The Veteran has not suffered the loss of any of the exterior of her nose and, as such, a rating under Diagnostic Code 6504 is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504 (2011).  

The Board has also considered the Veteran's statements that her disability is worse than the current evaluation contemplates and has worsened in severity.  Specifically, the Veteran seems to assert that her service-connected sinusitis is "severe," and a higher disability evaluation is warranted.  See the April 2009 notice of disagreement (NOD).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through his senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of hearing loss according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of her sinusitis has been provided by the medical personnel who have examined her during the current appeal and who has rendered a pertinent opinion in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As discussed, the varying reports are essentially consistent in findings over the period at issue.  In sum, an increased rating for the Veteran's service-connected sinusitis is not warranted.  

In this case, as noted above, the Veteran's symptoms are not productive of, or consistent with, the criteria for a compensable rating.  The Board has considered staged ratings, pursuant to Fenderson and Hart, supra, but finds the 10 percent rating assigned is appropriate for the entire rating period.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  

The Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for sinusitis with anaphylaxis, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.  

Dental Disability, Claimed as Missing Tooth 4

The Veteran contends that her fourth tooth was chipped during service and subsequently required extraction.  

Essentially, the Veteran seeks service connection for the purpose of receiving VA outpatient dental treatment to replace the number four tooth or have an implant.  See 38 C.F.R. §§ 3.381, 4.150 (2011); see also 64 Fed. Reg. 30,392 (June 8, 1999).  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  So the Board will consider her entitlement to service connection for both compensation and outpatient dental treatment.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.  

Upon review of the evidentiary record, service treatment records reveal that in April 1967, a dental filing was placed on tooth four due to decay in the mesial (front), occlusal (biting surface), and distal (back of the tooth) sides of the tooth.  In July 1999, service treatment notes reveal that the tooth was extracted.  

The Board notes that there is no evidence of any dental trauma during service.  Her separation examination is silent for any dental or jaw disorder, and more importantly, the Veteran herself denied sustaining dental trauma or injury at the May 2011 VA examination.  See the May 2011 VA examination report.  In this case, the Veteran's service treatment records, which include her dental records, as well as the findings from the May 2011 VA examination, fail to show that she sustained any damage to her maxilla (upper jaw bone) or mandible (lower jaw bone) during service.  It follows that entitlement to compensation benefits for the loss of the body of the maxilla or mandible also is not shown.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth, as here.  Id.  

Having determined that the Veteran is not eligible for service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  

The determination of whether service connection may be established for the purpose of outpatient dental treatment is based on the criteria set forth under 38 C.F.R. § 3.381, which provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381(c).  

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381(d) sets forth principles for determining whether a grant of service connection for treatment purposes is warranted.  Such guidelines are as follows: (1) teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service; and (6) teeth noted as missing at entry will not be service connected, regardless of treatment during service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) indicates specific dental conditions that will not be considered service-connected for treatment purposes, including (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381.  

Service treatment records contain a September 1966 induction dental examination report.  Although there are no stated remarks associated with the report, the record reflects that the Veteran had abnormalities, presumably caries, in tooth number 4.  Simply stated, the medical evidence makes clear that the Veteran had a dental problem associated with tooth four prior to service, not because of any accident in service.  

As previously mentioned, in April 1967, a filing was placed on tooth four due to decay on multiple sides of the tooth.  Several years later, the Veteran sought dental treatment in July 1999.  She complained of pain in the upper left portion of her mouth for approximately three days.  Examination of the tooth revealed a periodontal abscess due to root perforation.  As such, tooth four was extracted.  

Applying these facts to the legal criteria above, tooth 4 was carious and restorable at entry and was filled during service.  Tooth 4 was extracted after more than 180 days of active service, which meets the criteria of 38 C.F.R. § 3.381(d)(4) (2011).  

While the criteria for service connection for a noncompensable (for treatment purposes) dental condition have been met with respect to tooth 4, the law also provides classes of eligibility for VA dental treatment, defining the circumstances under which treatment may be authorized.  These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. § 17.161.  

After careful review of the evidence, the Board finds that, the Veteran has a service-connected noncompensable dental condition, and she is eligible for VA Class IV dental treatment.  

Review of the record reveals that entitlement to a total disability rating based on individual unemployability (TDIU) was granted in a January 2006 rating decision, effective April 17, 2005.  Veterans who are entitled to a 100 percent schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability may be authorized any needed dental treatment.  38 C.F.R. § 17.161.,  As the Veteran is entitled to the 100 percent rating on the basis of individual unemployability, she is entitled to receive any needed dental treatment.  The Veteran meets the requirements under 38 C.F.R. § 17.161  for service connection for the limited purpose of receiving VA treatment.  Consequently, service connection for purposes of dental treatment only is warranted. 


Fibromyalgia, a Left Hip Disorder, and Swollen Fingers

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2011); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The RO denied service connection for fibromyalgia in an August 2005 rating decision.  The RO explained that while post service treatment records reflect a current diagnosis of fibromyalgia, there was no evidence of a diagnosis or treatment for such disorder during her military service.  As such, service connection for fibromyalgia was denied.  The Veteran received notice of the decision in August 2005.  The decision was not appealed, and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

The Veteran contends that her fibromyalgia originated in service.  She explains that while she was diagnosed with fibromyalgia after service, the initial symptoms and signs of fibromyalgia occurred during her active military service.  

The Board has reviewed the evidence of record and finds that the Veteran has submitted new and material evidence to reopen the claim of service connection for fibromyalgia.  Since the August 2005 rating decision, the evidence received into the record includes VA outpatient treatment and private treatment records, which consistently report a diagnosis of fibromyalgia.  More importantly is a private treatment record dated November 2004, shortly after the Veteran's discharge from service.  The treatment record notes the Veteran's complaints of aches, stiffness, and difficulty walking.  She was diagnosed with fibromyalgia.  Given the state of the current record and the newly-received evidence, the Board finds that new and material evidence has been submitted.  Having submitted new and material evidence, the Veteran's claim on appeal is reopened.  38 U.S.C.A. § 5108 (West Supp. 2011); 38 C.F.R. § 3.156 (2011).  

Turning to the Veteran's left hip disorder, at the time of the June 1970 decision, the evidence of record consisted of the Veteran's service treatment record and her January 1970 formal application for compensation benefits.  

In the June 1970 decision, the RO denied the claim for service connection for a left hip disorder  This decision, a VA FL 21-812, was issued to the Veteran informing her that since she failed to report for a scheduled VA examination, her claim had been denied.  She was informed that no further action would be taken unless she informed VA of her willingness to report for a VA examination by signing and returning the FL 21-812.  The Veteran failed to do so and the denial of the claim became final.  38 U.S.C.A. § 7105(c) (West Supp. 2011); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Based upon the evidence of record, the Board finds that the Veteran has not presented evidence since the June 1970 decision that relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disorder.  Since the June 1970 decision, the pertinent evidence received into the record includes the Veteran's informal claim for service connection for a left hip disorder, her April 2009 notice of disagreement (NOD), and her substantive appeal received by the RO in February 2010.  The Board notes that VA outpatient and private treatment records have been added to the claims file since the June 1970 decision; however, the treatment records fail to mention any complaints, treatment, or diagnosis of a left hip disability.  As of this date, the Veteran has not submitted any medical evidence showing a current left hip disorder.  In fact, the Veteran has not expressed any specific contentions regarding her claim for service connection for a left hip disorder since the June 1970 decision.  As such, because the Veteran has not submitted new and material evidence to substantiate her claim, the claim for service connection for a left hip disorder is not reopened.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for a left hip disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Finally, with regards to the claim for service connection for swollen fingers, the Veteran asserts that she incurred swollen fingers in service and has endured problems with them since that time.  

Review of the evidentiary record reveals there is no competent medical evidence showing that the Veteran was diagnosed with a disability attributable to her swollen fingers.  The Board acknowledges the Veteran's contentions, regarding her swollen fingers; however, post service treatment records contain no complaints, treatments, or findings related to swollen fingers.  While the Veteran has essentially asserted that she had swollen fingers in service, the assertion is not supported either by the Veteran's service treatment records or post service treatment records.  Thus, the Veteran's assertions are not found to be credible.  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that a claimant's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the claimed disability manifested by swollen fingers require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible of lay opinions on etiology.  

Since there is no competent or credible evidence of current disability related to the claimed swollen fingers, service connection for swollen fingers cannot be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim").  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for swollen fingers, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to an initial rating in excess of 10 percent for sinusitis with anaphylaxis is denied.  

Entitlement to service connection for a dental tooth disability, claimed as missing tooth 4, solely for the purpose of obtaining VA outpatient dental treatment is granted.  

As new and material evidence has been received, the claim of entitlement to service connection for fibromyalgia is reopened.  

New and material evidence not having been presented, the application to reopen a claim for service connection for a left hip disorder is denied.  

Entitlement to service connection for swollen fingers is denied.  


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for fibromyalgia.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

As previously stated, the Veteran asserts that she endured symptoms of fibromyalgia while in service, although she was not diagnosed with the disability until several years later.  She contends that her current diagnosis of fibromyalgia is attributable to her active military service.  

Review of the Veteran's service treatment records show complaints of vertigo and painful joints.  According to a September 1985 Officer Physical Examination Questionnaire, the Veteran indicated that she had back pain, painful joints, and backaches seldomly.  In an August 1987 Officer Physical Examination Questionnaire, she noted that she seldomly had back pain, muscle pain or cramps, painful joints, and backaches.  In December 1988, the Veteran indicated that she had muscle pain or cramps, painful joints, and backaches seldomly.  The December 1988 physician indicated that the Veteran had "chronic sore muscles."  See the December 1988 Officer Physical Examination Questionnaire.  Thereafter, at a five year examination in December 1993, the Veteran again reported having swollen or painful joints.  See the December 1993 report of medical history.  In November 2001, the Veteran reported to sick call with complaints of intermittent dizziness with no exacerbating or alleviating factors.  After physical examination, she was diagnosed with dizziness, and it was recommended that she undergo a neurological evaluation.  A December 2001 neurology consultation report showed a diagnosis of radiculopathy/neuralgia.  In February 2002, the Veteran returned to sick call for a follow-up visit for back pain.  She also complained of feeling achy and not "feel[ing] right."  She was diagnosed with fatigue.  In November 2002, the Veteran had a telephone consultation and complained of a "full feeling," tingling in both arms, and dizziness.  In December 2002, the Veteran indicated that she had painful shoulder, elbow or wrist; arthritis, rheumatism, or bursitis; recurrent back pain or any back problem; numbness or tingling; swollen or painful joints; dizziness or fainting spells.  

Post service treatment records reflect continuing complaints and treatment for fibromyalgia.  As noted in a November 2004 private treatment record, the Veteran complained of chronic pain and was diagnosed with fibromyalgia.  

The Veteran has not been provided a VA medical examination for her claimed disability.  Under the Veterans Claims Assistance Act of 2000 (VCAA), the Secretary's duty to assist requires that a VA medical examination be provided to a claimant when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or, for certain disease, manifestation of the disease during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of the disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C.A. § 5103(d); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2011).  

In this case, the Veteran's reports of continuity of symptomatology regarding her claimed disability can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board also notes that the threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83; see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (holding that the "low threshold" was satisfied by the appellant's statement that "his disabilities . . . began in 1980 and [that] he received treatment at a VA hospital in Phoenix, Arizona").

However, in the absence of a competent medical opinion pertaining to whether the Veteran currently has a diagnosed disability consistent with her complaints, and if so, whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  In this regard, the Board notes that the Veteran is competent to state that she incurred muscle and joint pain during service and shortly thereafter being discharged from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.")  She is also competent to describe the symptoms she currently experiences.  Therefore, the Veteran should be scheduled for a VA examination of her fibromyalgia.  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to determine whether there is a causal relationship between active military service and her fibromyalgia.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that fibromyalgia had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he or she must discuss why an opinion is not possible.  

2.  Thereafter, readjudicate the claim on appeal.  If the benefit remains denied, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC), and the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


